Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Allowable Subject Matter

Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claims 1 and 20:  
	
	a first power supply unit electrically connected to the gateway and configured to supply primary power for the gateway and a plurality of bus subscribers;
	an auxiliary power supply unit configured to supply auxiliary power for at least one upstream bus subscriber of the plurality of bus subscribers;
	a pluggable connection cable electrically connected to the gateway and to the plurality of bus subscribers and configured to transmit the primary power and at least one of control information and status information between the gateway and the plurality of bus subscribers, and to transmit the auxiliary power at least for the at least one upstream bus subscriber; and
a power module electrically connected, via the connection cable, between the at least one upstream bus subscriber and at least one downstream bus subscriber located downstream from the at least one upstream bus subscriber, the power module looping through a data stream from the at least one upstream bus subscriber to the at least one downstream bus subscriber but not looping through an auxiliary voltage of the auxiliary power supply unit from the at least one upstream bus subscriber to the at least one downstream bus subscriber.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2185